Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and examined below.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1)	Claim 1, specifically considering claim 4, is indefinite as in formula (1) of claim 1, it is unclear whether M1 is required to comprise lithium as a component as M1 is more than one component. 
Formula (1) as specified in claim 1: Li1+aMn2-bM1b2O4-cAc wherein 0<b<0.5
Formula (4) as specified in claim 4: Li1+aMn2-bLib1Mab2O4-cAc, wherein b1 + b2 = b and 0<b1/b2<1.3
In claim 4, the only way b1/b2 can equal 0 is if b1 is zero.
Claims 2-14 are rejected as dependent on claim 1. 

2)	Claim 1, formula (1) of claim 1, it is unclear the difference between Lia, i.e. the Lithium in amount above 1 (Li1+a), and the Li contained in M1.


3) Claim 13, formula 2 has elements in parentheses without a subscript outside the parentheses. As the use of parentheses does not follow an industry standard, i.e. use of a subscript outside the parentheses, it is indefinite as to whether the applicant intended to positively recite the information in the parentheses.

Claim Interpretation
The claims will be examined using the broadest reasonable interpretation. See MPEP § 2111. 
Claims 1 and 4, there may be zero lithium. Further, lithium making up portion Lia of Li1+a may be considered as Lib1 or Lia.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2015/0030928).
Regarding claim 1, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material comprising (see paragraph [0038]): 
a lithium manganese oxide (see fig. 1) represented by Formula 1 (see paragraph [0036]-0038]); and 
a coating layer which is disposed on a surface of the lithium manganese oxide, and wherein the coating layer includes at least one coating element selected from the group consisting of boron (see paragraph [0041]), which reads on aluminum (Al), titanium (Ti), tungsten (W), boron (B), fluorine (F), phosphorus (P), magnesium (Mg), nickel (Ni), cobalt (Co), 
[Formula 1] 
Kwak discloses formula Li1+xMn2-x-yAlyO4-z. where 0<x<0.2, 0<y<0.2 and 0<z<0.2,
which reads on Li1+aMn2-bM1bO4-cAc wherein, in Formula 1, M1 is lithium (Li), i.e. all or a portion of Lix of Li1+x, and Aly, and wherein c=0 (see paragraphs [0036]-[0039]).
Kwak reads on [Formula 1] Li1+aMn2-bM1bO4-cAc, A is at least one element selected from the group consisting of F, chlorine (Cl), bromine (Br), iodine (I), astatine (At), and S, 0<a<0.2, 0<b<0.5, and 0<c<0.1.
The court has held as Kwak discloses choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.

Regarding claim 2, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the doping element M1 further comprises Al (see discussion of claim 1, paragraphs [0036]-[0039]), which reads on further comprises at least one metallic element selected from the group consisting of Al, Mg, Zn, B, W, Ni, Co, Fe, Cr, V, ruthenium (Ru), Cu, cadmium (Cd), silver (Ag), yttrium (Y), scandium (Sc), gallium (Ga), indium (In), arsenic (As), Sb, platinum (Pt), gold (Au), and Si.

Regarding claim 3, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the doping element M1 further comprises at least 

Regarding claim 4, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese oxide is represented by Formula 1: [Formula 1] Li1+aMn2-bLib1Mab2O4-cAc wherein, in Formula 1, Ma is at least one metallic element selected from the group consisting of Al and Mg, 0<a<0.2, 0<bl+b2<0.5, O<c<0.1, and 0<bl/b2<1.3. See discussion of claim 1 (see paragraphs [0036]-[0039])

Regarding claim 5, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the coating layer comprises boron (see paragraphs [0036]-[0039] and [0041]), which reads on at least one selected from the group consisting of Mg, Ti, B, and W.

Regarding claim 6, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the coating layer has a thickness of 1 nm to 500 nm (see paragraph [0046]), which anticipates the recited thickness of 1 nm to 1,000 nm. See MPEP § 2131.03.

Regarding claim 7, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material has an average particle diameter (D50) of 3 µm to 20 µm (see paragraph [0049]), 

Regarding claim 8, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material has a specific surface area of 0.1 m2/g to 1.0 m2/g (see paragraph [0060]), which anticipates 0.1 m2/g to 1.5 m2/g.

Regarding claim 9, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material is in a form of a primary particle or a secondary particle formed by agglomeration of a plurality of primary particles (see paragraph [0040]).

Regarding claim 10, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 9, wherein the secondary particle is formed by agglomeration of primary particles (see paragraphs [0040] and [0049]). 
Kwak does not disclose the number of primary particles in the agglomerated secondary particles, therefore does not disclose 2 to 50 primary particles in the secondary particles. As the average size of secondary particle is limited, the number of primary particles are limited. Therefore, the number of primary particles are a result effective variable, i.e. size of secondary particle.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 12, Kwak discloses a positive electrode comprising a positive electrode collector, and a positive electrode active material layer formed on the positive electrode collector, wherein the positive electrode active material layer comprises the spinel-structured lithium manganese-based positive electrode active material of claim 1 (see discussion of claim 1, paragraphs [0036]-[0039] and [0089]-[0090]).

Regarding claim 14, Kwak discloses a lithium secondary battery comprising the positive electrode of claim 12 (see paragraph [0014] and [0096]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. as applied to claims 1 and 2 above, and further in view of Watanabe et al. (US 2008/0131778).
Regarding claim 11, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 2, and further discloses coating the lithium manganese oxide with boron but remains silent about tungsten. 

Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).


Claims 1, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al. (US 6746800) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1).
Regarding claims 1, 12 and 13, Sunagawa discloses a nonaqueous electrolyte secondary battery comprising a mixture of a first oxide and a second oxide for its positive electrode material. The first oxide is a spinel oxide consisting substantially of lithium, manganese, a metal other than manganese, and oxygen; represented by LixMn2-yM1yO4+z where M1 is at least one element selected from the group consisting of Al, Co, Ni, Mg and Fe;  0≤x≤1.2, 0<y≤0.1 and -0.2≤z≤0.2.
The second oxide is different in composition from the first oxide and consists substantially of lithium, nickel, cobalt, a metal other than nickel and cobalt, and oxygen; represented by the compositional formula LiaM2bNicCodO2 where M2 is at least one element 
Sunagawa teaches that the first oxide in the form of a lithium-manganese complex oxide preferably has a mean particle diameter of 5-30 µm. The second oxide in the form of a lithium-nickel-cobalt complex oxide preferably has a mean particle diameter of 3-15 µm. Still it can be considered that the second oxide have particle diameter greater than that of the first oxide.
Also, Miura teaches a positive electrode active material composite comprising a Mn composite oxide (first oxide) and a Ni composite oxide (second oxide). Miura teaches that by providing Mn composite oxide (first oxide) with a smaller diameter particles and Ni composite oxide (second oxide) with a larger diameter particles, a battery that has high output characteristics and high capacity characteristics can be designed [paragraph 0030-0037].
Sunagawa remains silent about coating the first electrode active material with a coating layer. However, Kwak teaches a cathode active material including polycrystalline lithium manganese oxide and a boron-containing coating layer on a surface of the polycrystalline lithium manganese oxide. Kwak teaches that the cathode active material may prevent direct contact between the polycrystalline lithium manganese oxide and an electrolyte solution by including the boron-containing coating layer on the surface of the polycrystalline lithium manganese oxide, the cathode active material may prevent side reactions between the cathode active material and the electrolyte solution, which results in structurally stabilizing the polycrystalline lithium manganese oxide and improves tap density, life characteristics, and charge and discharge capacity characteristics of the secondary battery [Abstract; paragraph 0015, 0020, 0035, 0042]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating layer on the active material .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,258,056. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 contains all the limitations of claims 1-13 and further claim 12 contains all the limitations of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721